internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-119143-99 date date legend taxpayers trust trust partnership year year year year year year date a dollar_figurex dollar_figurey dollar_figurez dear we received your letter dated date requesting rulings regarding the allocations of generation-skipping_transfer_tax exemptions to certain inter_vivos trusts created by taxpayers this letter responds to that request plr-119143-99 facts you represent the facts to be as follows in year taxpayers husband and wife created an irrevocable_trust trust for the benefit of their two living children and for any children subsequently born to or legally adopted by them under article of the trust instrument the beneficiaries are given the right to withdraw from the principal of the trust at the time of its creation and at the time of any subsequent contribution the amount which may be withdrawn by any beneficiary in any calendar_year is limited by the amount of the contribution divided by the number of trust beneficiaries and the annual exclusion amount under sec_2503 of the internal_revenue_code the total amount which may be withdrawn under article is cumulative provided that on december of each year the total amount which may be withdrawn by each beneficiary is to be reduced by the greater of dollar_figure or percent of the trust principal on that date the trust instrument provides at article that the trustee in the trustee’s sole and absolute discretion may accumulate and retain income in whole or in part or may distribute to the taxpayers’ children and the children’s issue such amounts of income or corpus or both as in the sole and absolute discretion of the trustee are in the best interest of such distributees however no distribution of income or corpus may be made to or for the benefit of the taxpayers or to a beneficiary in discharge of the taxpayers’ legal_obligation of support article further provides that following the 35th birthday of taxpayers’ youngest child the trustee is to divide the trust into equal shares one share for each living child and one share for each deceased child survived by issue each share is to be held as a separate trust during the term of a separate trust created for a living child of the taxpayers the trustee in the trustee’s sole and absolute discretion may accumulate and retain income in whole or in part or may distribute to the child for whom the trust was created and that child’s issue such amounts of income or corpus or both as in the sole and absolute discretion of the trustee are in the best interest of such distributees upon the death of a child the trustee is to distribute the child’s share in such proportions and in such manner outright or in trust to or for the benefit of any one or more of taxpayers’ issue as the child appoints by will in default of a child’s exercise of this testamentary limited_power_of_appointment the child’s share is to be distributed to the child’s living issue or if none to taxpayers’ living issue or if none to taxpayers’ heirs plr-119143-99 in the case of a separate trust created for the descendants of a deceased child of taxpayers such trust shall terminate and its assets shall be distributed outright to the deceased child’s issue article of the trust instrument provides that trust and all trusts created thereunder shall terminate no later than years after the death of taxpayers and taxpayers’ descendants who are living at the time of the creation of trust in year taxpayers transferred shares of stock to trust and timely reported the gift on their respective form sec_709 schedules a and c which were prepared by taxpayers’ accountants taxpayers listed the gifts on part of schedule a as direct skips rather than on part of schedule a as gifts subject only to gift_tax taxpayers allocated an amount of their gst_exemption equal to the reported value of the transferred property on line part of schedule c rather than attaching a notice of allocation as instructed on line part of schedule c in year taxpayers created a limited_partnership partnership and transferred shares of stock to the partnership in return each taxpayer received a 1-percent general_partnership interest and a 49-percent limited_partnership_interest in the partnership also in year taxpayers made a gift of their 98-percent limited_partnership_interest in the partnership to trust and timely reported the gift on their respective form sec_709 which were prepared by taxpayers’ accountants taxpayers listed the gifts on part of schedule a as direct skips rather than on part of schedule a as gifts subject only to gift_tax taxpayers allocated an amount of their gst_exemption equal to the reported value of the transferred property on line part of schedule c rather than attaching a notice of allocation as instructed on line part of schedule c in year taxpayers created another irrevocable_trust trust for the benefit of their living children and for any children subsequently born to or legally adopted by them under article of the trust instrument the beneficiaries are given the right to withdraw from the principal of the trust at the time of its creation and at the time of any subsequent contribution the amount which may be withdrawn by any beneficiary in any calendar_year is limited by the amount of the contribution divided by the number of trust beneficiaries and the annual exclusion amount under sec_2503 of the code the withdrawal right is noncumulative and lapses if not exercised within the 45-day period following notice to the beneficiaries by the trustee of the contribution to the trust article of the trust instrument provides that during the term of the trust the trustee may distribute to or for the taxpayers’ children and the children’s issue only such amounts of income and or corpus which are necessary to provide for such distributee’s health education support and maintenance in order to maintain them in plr-119143-99 accordance with their accustomed manner of living no distribution of income or corpus may be made to or for the benefit of the taxpayers and no distribution may be made in a manner that discharges a legal_obligation including a legal_obligation of support of any person other than the beneficiary to whom the distribution is made article further provides that following the second anniversary of the death of the second taxpayer to die the trustee is to divide the trust into equal shares one share for each living child of taxpayers and one share for each deceased child who is survived by issue each share is to be held as a separate trust during the term of a separate trust created for a living child of the taxpayers the trustee may distribute to or for the child and such child’s issue only such amounts of income and or corpus which are necessary to provide for such distributee’s health education support and maintenance in order to maintain them in accordance with their accustomed manner of living no distributions can be made in a manner that discharges a legal_obligation including a legal_obligation of support of any person other than the beneficiary to whom the distribution is made when a child reaches age one-third of such child’s share is to be transferred to him or her when a child reaches age one-half of such child’s share as it then exists is to be transferred to him or her and when a child reaches age the balance of such child’s share is to be transferred to him or her if a child dies prior to receiving all of his or her share the assets of his or her trust are to be distributed by the trustee in such manner outright or in trust or otherwise to or for the benefit of anyone including such child’s estate his or her creditors or the creditors of his or her estate as such child appoints by will in default of a child’s exercise of this testamentary general_power_of_appointment the child’s trust assets are to be distributed to the child’s living issue or if none to taxpayers’ living issue or if none to taxpayers’ heirs in the case of a separate trust created for the descendants of a deceased child of taxpayers such trust shall terminate and its assets shall be distributed in such manner outright or in trust or otherwise to or for the benefit of anyone including such child’s estate his or her creditors or the creditors of his or her estate as such child shall have appointed by will in default of a child’s exercise of this testamentary general_power_of_appointment the deceased child’s trust shall be distributed to such child’s living issue or if none to taxpayers’ living issue or if none to taxpayers’ heirs article of the trust instrument provides that all trusts created pursuant to the trust instrument shall terminate no later than years after the death of the taxpayers and the taxpayers’ descendants who are living at the time of the creation of trust in year taxpayers transferred cash to trust and timely reported the gift on their respective form sec_709 which were prepared by taxpayers’ accountants taxpayers listed the gifts on part of schedule a as direct skips rather than on part of schedule a as gifts subject only to gift_tax taxpayers allocated an amount of their plr-119143-99 gst_exemption equal to the reported value of the transferred property on line part of schedule c rather than attaching a notice of allocation as instructed on line part of schedule c in year taxpayers transferred shares of stock to the partnership the transfer constituted a gift to trust which owned a 98-percent limited_partnership_interest in the partnership taxpayers timely reported the gift to trust on their respective form sec_709 which were prepared by taxpayers’ accountants taxpayers listed the gifts on part of schedule a as direct skips rather than on part of schedule a as gifts subject only to gift_tax taxpayers allocated an amount of their gst_exemption equal to the reported value of the transferred property on line part of schedule c rather than attaching a notice of allocation as instructed on line part of schedule c in year taxpayers transferred additional shares of stock to the partnership and the transfer constituted a gift to trust taxpayers timely reported the gift on their respective form sec_709 which were prepared by taxpayers’ accountants taxpayers reported the value_of_the_gift as the value of the property transferred minus dollar_figure for which they claimed the annual exclusion under sec_2503 taxpayers listed the gifts on part of schedule a as direct skips rather than on part of schedule a as gifts subject only to gift_tax taxpayers allocated an amount of their gst_exemption equal to the reported value of the property transferred minus dollar_figure on line part of schedule c rather than attaching a notice of allocation as instructed on line part of schedule c in year taxpayers transferred additional shares of stock to the partnership and the transfer constituted a gift to trust taxpayers timely reported the gift on their respective form sec_709 which were prepared by taxpayers’ accountants taxpayers listed the gifts on part of schedule a as gifts subject only to gift_tax taxpayers allocated an amount of their gst_exemption equal to the reported value of the transferred property by attaching a notice of allocation as instructed on line part of schedule c in addition on their timely filed gift_tax returns for year taxpayers made late allocations of their gst exemptions to trust in the amount of dollar_figurex in order to rectify the error of reducing the amount of the allocations by dollar_figure on their gift_tax returns for year you request the following rulings taxpayers substantially complied with the requirements for making timely allocations of their generation-skipping_transfer_tax exemptions to the transfers made to trust as reported on their gift_tax returns for year year year and year taxpayers substantially complied with the requirements for making timely allocations of their generation-skipping_transfer_tax exemptions to the transfer made to trust as reported on their gift_tax returns for year plr-119143-99 taxpayers each made a late allocation of their generation-skipping_transfer_tax exemptions effective as of the date a filing_date for their year gift_tax returns which included such notices of late allocation in the amount of the transfers made to trust in year for which generation-skipping_transfer_tax exemptions had not been timely allocated by the taxpayers and therefore have effectively made the inclusion_ratio for trust equal zero law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines taxable_termination as the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 defines taxable_distribution as any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter the estate_tax or chapter the gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor sec_2652 provides that in general the term transferor means the decedent in the case of any property subject_to the estate_tax or the donor in the case of any property subject_to the gift_tax sec_2652 further provides that an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2613 provides that the term skip_person means a_trust if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions including distributions at the termination of the trust may be made from the trust after the transfer to a person other than a skip_person under sec_2652 a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right to receive income or corpus from the trust or is a permissible current recipient of income or corpus and is not described in sec_2055 plr-119143-99 in the present case the transfers by taxpayers to trust and trust during the years at issue were not direct skips as defined in sec_2612 because non-skip persons ie the taxpayers’ children are current beneficiaries of the trusts however taxpayers’ grandchildren are also current beneficiaries of the trusts therefore any distributions from the trusts to them would be subject_to the gst tax as taxable_distributions moreover with respect to trust upon the death of a child of the taxpayers that child’s separate share might pass either pursuant to the child’s exercise of a testamentary limited_power_of_appointment or in default of the exercise pursuant to the trust terms to persons who would be skip persons with reference to the taxpayers also with respect to trust if there are issue surviving a deceased child of the taxpayers at the time trust is to be divided into separate shares the deceased child’s surviving issue who are skip persons with reference to the taxpayers will take their parent’s share these transfers to skip persons would be taxable terminations under sec_2602 the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate the taxable_amount in the case of a taxable_distribution is determined under sec_2621 the taxable_amount in the case of a taxable_termination is determined under sec_2622 and the taxable_amount in the case of a direct_skip is determined under sec_2623 under sec_2641 the applicable_rate with respect to any gst is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 defines the term maximum_federal_estate_tax_rate as the maximum rate imposed by sec_2001 on the estates of decedents dying at the time of the taxable_distribution taxable_termination or direct_skip as the case may be sec_2642 defines the inclusion_ratio with respect to any property transferred in a gst as the excess of over the applicable_fraction with respect to the trust from which the transfer is made the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust as reduced by certain values not relevant to this case sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst plr-119143-99 exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual's estate determined with regard to extensions regardless of whether such a return is required to be filed ruling sec_1 and in the present case as discussed above taxpayers’ transfers to trust and trust were not direct skips as defined in sec_2612 sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation generally an allocation of gst_exemption may be expressed by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero sec_26_2632-1 provides that generally an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return generally the instructions for form_709 applicable for the returns filed by taxpayers during the period state you may wish to allocate your exemption to transfers made in trust that are not direct skips for example if you transferred property to a_trust that has your children as its present beneficiaries and your grandchildren and greatgrandchildren as future beneficiaries the transfer was not a direct_skip because present interests in the trust are held by non-skip persons however future terminations and distributions made from this trust would be subject_to gst tax you may elect to reduce the trust's inclusion_ratio by allocating part or all of your exemption to the transfer since this transfer would be entered on schedule a part i of form_709 it will not be shown on schedule c to allocate your exemption to such transfers attach a statement to the form_709 and entitle it notice of allocation the notice should contain the following for each trust the trust's ein if known plr-119143-99 the item number s from column a schedule a part of the gifts to that trust the values shown in column e schedule a part for the gifts adjusted to account for split_gifts if any reported on schedule a part line the annual exclusion claimed against each gift the net value of each gift after the reduction for the annual exclusion if applicable and the amount of your gst_exemption allocated to each gift in this case taxpayers did not literally comply with the instructions on form_709 for year year year and year taxpayers reported gifts to trust on part of schedule a as direct skips subject_to both the gst tax and the gift_tax rather than on part of schedule a as gifts subject only to gift_tax for each transfer the taxpayers allocated an amount of their generation-skipping_transfer_tax_exemption equal to the reported value of the transferred property except for the year transfer in which they reduced the amount allocated by dollar_figure so that trust would have an inclusion_ratio for generation-skipping_transfer_tax purposes equal to zero taxpayers however made all allocations on line part of schedule c and did not attach notices of allocation as instructed on line part of schedule c for year taxpayers reported a gift to trust in the same manner that they reported the gifts to trust elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the allocations will be deemed valid if there are enough facts and circumstances to indicate that a taxpayer intended to allocate the taxpayer’s exemption to the trust we believe that there is sufficient information provided on taxpayers’ gift_tax returns to conclude that taxpayers intended to allocate their gst exemptions and therefore conclude as follows the taxpayers substantially complied with the requirements for making timely allocations of their generation-skipping_transfer_tax exemptions to the transfers made to trust as reported on their gift_tax returns for year year year and year the taxpayers substantially complied with the requirements for making timely allocations of their generation-skipping_transfer_tax_exemption to the transfer made to trust as reported on their gift_tax returns for year plr-119143-99 ruling sec_2642 provides special rules with respect to the inclusion_ratio where more than one transfer is made to a_trust generally if a transfer of property is made to a_trust in existence before such transfer the applicable_fraction for such trust is recomputed as of the time of such transfer under sec_2642 the recomputed applicable_fraction is a fraction a the numerator of which is the sum of- i the amount of the gst_exemption allocated to property involved in such transfer plus ii the nontax_portion of such trust immediately before such transfer and b the denominator of which is the sum of- i the value of the property involved in such transfer reduced by the sum of- i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property and ii the value of all of the property in the trust immediately before such transfer sec_2642 defines the term nontax_portion as the product of a the value of all the property in the trust and b the applicable_fraction in effect for such trust sec_2642 provides that if any allocation of the gst_exemption to property transferred to a_trust is not made on a timely filed gift_tax_return and there was a previous allocation with respect to property transferred to such trust the applicable_fraction for such trust shall be recomputed as of the time of such allocation under rules similar to the rules of sec_2642 sec_26_2642-2 provides that if a transferor makes a late allocation of gst_exemption to a_trust for purposes of determining the denominator of the applicable_fraction the value of the property transferred to the trust is the fair_market_value of the trust assets determined on the effective date of the allocation of gst_exemption in most cases if a transferor makes a late allocation of gst_exemption to a_trust the transferor may solely for purposes of determining the fair_market_value of the trust assets elect to treat the allocation as having been made on the first day of the month during which the late allocation is made valuation_date an allocation subject_to such election is not effective until it is actually filed with the internal_revenue_service the election is made by stating on the form_709 on which the allocation is made- i that the election is being made ii the applicable_valuation_date and iii the fair_market_value of the trust assets on the valuation_date plr-119143-99 sec_26_2632-1 provides that an allocation to a_trust made on a form_709 filed after the due_date for reporting the transfer to the trust a late allocation is effective on the date the form_709 is filed and is deemed to precede in point of time any taxable_event occurring on such date in the present case taxpayers made late allocations of their gst exemptions to trust on their timely filed form sec_709 for year the allocations were made by means of a formula allocation on a notice of allocation attached to the returns taxpayers elected to treat the late allocations as having been made as of the first day of the month in which they filed the returns for purposes of valuing the trust assets in order to determine the inclusion_ratio it is represented that the value of the trust assets on the valuation_date was dollar_figurex and the nontax amount was dollar_figurey under the formula taxpayers made late allocations to trust in the total amount of dollar_figurez based on the facts submitted and representations made we conclude that taxpayers each made a late allocation of their generation-skipping_transfer_tax exemptions effective as of the date a filing_date for their year gift_tax returns in the amount which effectively makes the inclusion_ratio for trust equal zero except as ruled above we express or imply no opinion concerning the federal tax consequences of these transactions under the cited provisions of the code or any other provision of the code or regulations in addition we are expressing no opinion regarding the value of the transfers to trust or trust or whether any of the transfers qualified for the annual exclusion under sec_2503 the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
